Clinton, J.
Where there is no express and special authority given to an agent to sign a note, the burden of proof is on the holder thereof to show that the debt for which the note was given enured to the benefit of the principal.
2. A manager, employed to conduct the business of a drug store, is without authority to borrow money to pay the liability thereof, and to hold the defendant liable for money loaned to such manager, the plaintiff must show that the money was actually used in and to the advantage, of defendant’s business.